Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 4, 1974, convicting him of robbery in the first degree and possession of weapons, etc., as a felony (two counts), upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of possession of weapons, etc., as a felony, and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed. The possession counts are inclusory concurrent counts of robbery in the first degree (see CPL 300.40, subd 3, par [b]). We have examined the defendant’s remaining contentions and find them to be without merit. The earlier result on the codefendant’s appeal where the judgment was affirmed, without modification (People v Jackson, 56 AD2d 986), shall stand unimpaired because the issue of lesser inclusory counts was not raised on that appeal. Hopkins, J. P., Damiani, Titone and Suozzi, JJ., concur.